DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Arguments filed March 7, 2022.
	Claims 1-19 are pending.  Claims 1, 17 and 18 are independent.
Claim Rejections - 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Applicant’s original independent claim 1 recites “at least one dielectric material layer having a thickness of less than 20nm located between the N ferroelectric material layers.”  The dielectric material layer’s thickness of less than 20nm is unsupported by adequate written description.  The specification describes in paragraph 0041 the thickness of the dielectric layers can be in a range between about 0.5nm and about 10nm.  Applicant has support for a dielectric material layer thickness from 0.5nm-10nm, but not from 11nm-20nm.  Insufficient representative species per MPEP 2163(II)(A)(3)(a)(ii).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder et al. (U.S. 2017/0256552; hereinafter “Schröder”).
	Regarding independent claim 1, Schröder teaches a memory cell (Fig. 9A) comprising:
	a lower electrode (Fig. 9A: 103A);
	an upper electrode (Fig. 9A: 101A) spaced above the lower electrode (Fig. 9A: 103A);
	N ferroelectric material layers (Fig. 9A: 102s) vertically spaced apart from one another between the lower electrode (Fig. 9A: 103A) and the upper electrode (Fig. 9A: 101A), wherein N is at least 2 (Fig. 9A: 102s); and
	at least one dielectric material layer (Fig. 9A: 901As and 902A) having a thickness of less than 20 nm located between the N ferroelectric material layers (Figures’ features represent what a generalized view of the scanning electron microscopy (SEM). As shown in Fig. 9A the dielectric layers are thinner than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057.  Scaling (dimensions) of one layer provided, indicates scaling of other layer.).
	Schröder does not expressly describe that the memory cell shown in Fig. 9A is a multi-level cell (MLC).  However, Schröder’s page 6, par. 0077 recites that inventive integration of multiple materials that exhibit pinched-hysteresis properties in parallel would enable the usage of the inventive concept described as the multi-level cell (MLC).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply Schröder’s teaching of multiple materials integration to obtain a memory element capable of storing more than a single bit of information, see page 6, par. 0077.
	Regarding claim 2, Schröder teaches wherein N is equal to 2 providing a first ferroelectric material layer and a second ferroelectric material layer (Fig. 9A: 102s) and the at least one dielectric material layer (Fig. 9A: 901As and 902A) has a thickness of about 1nm (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
	Regarding claim 3, Schröder teaches wherein the first ferroelectric material layer and a second ferroelectric material layer comprise ZrO2 (see page 4, par. 0058).
	Regarding claim 4, Schröder teaches wherein the ferroelectric material layer has a thickness of the about 1nm and a second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057).
	Regarding claim 5, Schröder teaches wherein the first ferroelectric material layer comprises HfO2 and the second ferroelectric material layer comprises HfO2 (see page 4, par. 0058).
	Regarding claim 6, Schröder teaches wherein N is equal to 2 providing a first ferroelectric material layer and a second ferroelectric material layer and the at least one dielectric material layer has a thickness of about 5nm (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
	Regarding claim 7, Schröder teaches wherein the first ferroelectric material layer and a second ferroelectric material layer comprise ZrO2 (see page 4, par. 0058) and are located on opposite surfaces of the at least one dielectric material layer (Fig. 9: for example, upper 102 layer is located below the upper 901A layer and the lower 102 layer is located above the lower 901A layer).
	Regarding claim 8, Schröder teaches wherein the first ferroelectric material layer has a thickness of the about 1nm and a second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057).
	Regarding claim 9, Schröder teaches wherein the first ferroelectric material layer comprises HfO2 and the second ferroelectric material layer comprises HfO2 (see page 4, par. 0058).
	Regarding claim 10, Schröder teaches wherein N ferroelectric material layers comprise a first ferroelectric material layer and a second ferroelectric material layer (Fig. 9A: 102s), the memory cell further comprising:
	a first dielectric material layer between the upper electrode and the first ferroelectric material layer (Fig. 9A: upper 901A layer);
	a second dielectric material layer between the first ferroelectric material layer and the second ferroelectric material layer (Fig. 9A: 902A); and
	a third dielectric material layer between the lower electrode and the second ferroelectric material layer (Fig. 9A: lower 901A layer).
	Regarding claim 13, Schröder teaches a write pulse circuit (circuitry (not shown in figures) to apply a voltage pulse to change the state of the memory cell, see page 5, par. 0064) coupled across the upper electrode and the lower electrode, the write pulse circuit configured to switch a polarization of each of the N ferroelectric material layers using a respective predefined voltage pulse (see page 5, par. 0064).
	Regarding claim 14, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell” as recited in claims 1 and 13, where the differences reside only in the remaining limitations relating to function of “write any of a state to the N-bit non-volatile multi-level memory cell using a series of voltage pulses predefined to establish a polarization for each of the N ferroelectric material layers defining the state.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 15, Schröder teaches wherein the first ferroelectric material layer has a thickness in a range between about 0.5nm and about 10nm (see page 4, par. 0057).
Regarding claim 16, Schröder teaches wherein the second dielectric material layer has a thickness in a range between about 0.5nm and about 10nm (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
Regarding independent claim 17, Schröder teaches a memory cell (Fig. 9A) comprising:
a lower electrode (Fig. 9A: 103A);
an upper electrode (Fig. 9A: 101A) spaced above the lower electrode (Fig. 9A: 103A);
N ferroelectric material layers (Fig. 9A: 102s) vertically spaced apart from one another between the lower electrode (Fig. 9A: 103A) and the upper electrode (Fig. 9A: 101A), wherein N is at least 2 (Fig. 9A: 102s); and
at least one dielectric material layer (Fig. 9A: 901As and 902A) located between the N ferroelectric material layer (Fig. 9A: 102s).
Schröder does not expressly describe that the memory cell shown in Fig. 9A is a multi-level cell (MLC).  However, Schröder’s page 6, par. 0077 recites that inventive integration of multiple materials that exhibit pinched-hysteresis properties in parallel would enable the usage of the inventive concept described as the multi-level cell (MLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply Schröder’s teaching of multiple materials integration to obtain a memory element capable of storing more than a single bit of information, see page 6, par. 0077.
As discussed above, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell,” where the differences reside only in the remaining limitations relating to function of “provide a respective polarization to encode N states for the N-bit non-volatile multi-level memory cell.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 18, Schröder teaches a memory cell (Fig. 9A) comprising:
a lower electrode (Fig. 9A: 103A);
an upper electrode (Fig. 9A: 101A) spaced above the lower electrode (Fig. 9A: 103A);
N ferroelectric material layers (Fig. 9A: 102s) vertically spaced apart from one another between the lower electrode (Fig. 9A: 103A) and the upper electrode (Fig. 9A: 101A), wherein N is at least 2 (Fig. 9A: 102s); and
at least one dielectric material layer (Fig. 9A: 901As and 902A) located between the N ferroelectric material layers (Fig. 9A: 102s).
Schröder does not expressly describe that the memory cell shown in Fig. 9A is a multi-level cell (MLC).  However, Schröder’s page 6, par. 0077 recites that inventive integration of multiple materials that exhibit pinched-hysteresis properties in parallel would enable the usage of the inventive concept described as the multi-level cell (MLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply Schröder’s teaching of multiple materials integration to obtain a memory element capable of storing more than a single bit of information, see page 6, par. 0077.
As discussed above, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell,” where the differences reside only in the remaining limitations relating to properties of “provide a multi-peak Ec distribution associated with each peak in the multi-peak Ec distribution representing a respective data bit in the MLC.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 19, as described above, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell,” where the differences reside only in the remaining limitations relating to function of “the multi-peak Ec distribution representing the respective data bit is fully switched during a write operation.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder as applied to claim 10 above, and further in view of Yoo (U.S. 2018/0240804).
Regarding claim 11, Schröder teaches the limitations with respect to claim 10.
Furthermore, Schröder teaches the first ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058), and the second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058).
However, Schröder is silent with respect to the first dielectric material layer, the second dielectric material layer and the third dielectric material layer comprises HfO2.
Similar to Schröder, Yoo teaches a memory cell (Fig. 1) comprising N ferroelectric material layers (Fig. 1: 135a-135c) vertically spaces apart from one another, and at least one dielectric material layer (Fig. 1: 125a-125c), between the N ferroelectric material layers (Fig. 1: 135a-135c).
Furthermore, Yoo teaches a first dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023);
a first ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023);
a second dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023);
a second ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023); and
a third dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023).
Since Yoo and Schröder are from the same field of endeavor, the teachings described by Yoo would have been recognized in the pertinent art of Schröder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoo with the teachings of Schröder for the purpose of effectively increase the lattice strain in the interface region between dielectric layer of different compositions in the superlattice structure and the ferroelectric properties of the superlattice structure can be controlled by anisotropic stress, see Yoo’s page 3, par. 0035.
Regarding claim 12, Schröder teaches the limitations with respect to claim 10.
Furthermore, Schröder teaches the first ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058), and the second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058).
However, Schröder is silent with respect to the first dielectric material layer, the second dielectric material layer and the third dielectric material layer comprises HfO2.
Similar to Schröder, Yoo teaches a memory cell (Fig. 1) comprising N ferroelectric material layers (Fig. 1: 135a-135c) vertically spaces apart from one another, and at least one dielectric material layer (Fig. 1: 125a-125c), between the N ferroelectric material layers (Fig. 1: 135a-135c).
Furthermore, Yoo teaches a first dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023);
a first ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023);
a second dielectric material layer has a thickness of about 5nm (see page 3, par. 0027-0028) and comprises HfO2 (see page 2, par. 0023);
a second ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023); and
a third dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023).
Since Yoo and Schröder are from the same field of endeavor, the teachings described by Yoo would have been recognized in the pertinent art of Schröder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoo with the teachings of Schröder for the purpose of effectively increase the lattice strain in the interface region between dielectric layer of different compositions in the superlattice structure and the ferroelectric properties of the superlattice structure can be controlled by anisotropic stress, see Yoo’s page 3, par. 0035.
Response to Arguments
Applicant's arguments filed with respect to independent claims 1, 17 and 18 have been fully considered but they are not persuasive.
With respect to independent claim 1,  Applicant asserts that the specification of Schröder does not disclose that the drawings are to scale and is silent with respect to the thickness of the dielectric layers.  In addition, Applicant asserts that per MPEP 2125, it is improper to infer the thickness of the dielectric layer from a thickness of the ferroelectric layer…based on a drawing element that is not disclosed as being to scale, see Applicant’s Remarks pages 8-10.  This particular remarks are not considered persuasive.
Schröder’s features as shown in Figures represent what a generalized view of the SEM.  As recited in the rejection above, Scaling (dimensions) of one layer provided, indicates scaling of other layer.  Applicant is invited to produce evidence that Schröder’s “interlayer” is greater than 20nm.
Furthermore, Applicant asserts that the structure of Schröder’s Figure 9A in order to function as an MLC requires PHLs to be placed side-by-side instead of placing the PHL stacked on one another, and one of ordinary skill in the art would not have been motivated to modify the structure of Figure 9A in an attempt to provide an MLC cell as there would not have been a reasonable expectation of success in doing so, see Applicant’s Remarks pages 10-11.  This particular remark is not considered persuasive.
	The teaching, suggestion or motivation test for obviousness is not whether the feature of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Further, the teaching, suggestion, or motivation test is flexible and explicit suggestion to combine the prior art is not necessary, see MPEP 2143(I)(G).
	For the above reasons, the applied rejection is considered proper and maintained.
	The other independent claims 17 and 18 and its dependents were argued for substantially the same reasons as independent claim 1 and the arguments are not persuasive for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825